                     Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 1 of 8

 PRISON.
       ER'SCIVILRIGHTSCOMPLAINT(Rev.05/2015)
                                                                                               *q*
                                                                                                 Mjl
                                                                                                   m
                                                                                                   ej3
                                                                                                     y**
                                                                                                       j1
                                                                                                        l
                                                                                                        -jj
                                                                                                        jq*
                                                                                                          :x.
                                                                                             ltlâ 1t2220
                                      FOR
                                       INTHEUNITEDSTATESDDIS
                                                           IS
                                                            TTRI
                                                               RI
                                                                CCTTOF
                                                                     COUR
                                                                       TEXTAS               G *-G QAW-
                                                                 DIV ISIO N

       -                     Qov &t)14é-'
                                        r
 Plaintif           am e and ID N um ber
                              .- '
            f'rvs cguzx'ru           c
                                     xot
                                       ,w
 Place ofContinem e t
                                                                       CASE NO.     '
                                                                                (Clerkwillassignthenumber)

                                       p
                                       T                                       /-u.
                                                                                  t- g.vosem-gqmxt-
     l           t-ouvs-x- (zxd t               ,
                                                    k   cj.cx'
                                                             o
                                                             '-'
                                                               vyyoo,?
                                                                     2.
 D efendant'sN am and Address

     o
              anlXdretsfCQZ-'= *.l-'X'
                                     *(flbvzqï-p't-s-t-/';-?0
                                                           ;
                                                           --t'
                                                              oZ.'-(
                                                                   d-7'O*'
                                                                   Z- .r2b
                                                                         -
                                        '

       t                                    -

 oes s
     la
      r
      utts
        u-xam-
             eO                                                           5 oz.
                                                                              c,
                                                                               4--
      G
      .ce zb,o--= -0..$ox , r-?-c                        csco z-esxo '
                                                                     z p-rtv                               '
 De             '
  (DO NOT USE IIET AL.'')
                                                INSTRUCTIO NS -READ CAREFULLY

 N O TIC E:

 Yourcomplaintissubjecttodismissalunlessitconformstotheseinstructionsand thisform .
     To startan action you mustfilean originaland onecopy ofm urcomplaintwith thecourt. You should keep
  acopy ofthecomplaintforyourown records.

  2. Yourcomplaint1%:1stbelegiblv handwritten,in ink,ortypewritten.You,theplaintiff,mtlstsign anddeclare
 underpenaltyofperjurythatthefactsarecorrect.Ifyouneedadditionalspace,DO NOT USE THR REVERSE
 SIDE OR ZACK SIDE OF ANY PAGE.ATTACH AN ADDITIONAL BLANK PAGE AND W RITE ON lT.

 3. You mustfileaseparatecomplaintforeachclaim youhaveunlessthevariousclaimsareal1relatedtothesame
 incidentorissueorareallagainstthesamedefendant,Rule 18,FederalRulesofCivilProcedtlre.M akeashortand
 plain statem entofyotlrclaim,Rule8,FederalRtllesofCivilProcedure.

 4. W hen these form sare com pleted,m ailthe originaland one copy to the clerk ofthe United Statesdistrictcourt
 fortheappp priatedistrictofTexasinthedivisionwhereoneorm orenameddefendantsarelocated,orwherethe
 incidentgiving rise to yotlrclaim forreliefoccul-red. lfyou are confned in theTexasDepal-tmentofCriminal
 Jtlstice,CorrectionalIhstitutionsDivision (TDCJ-CID),thelistlabeledasQGVENUE LIST''ispostedinyourunit
 1aw library.Itisa listoftheTexasprison tlnits indicating the appropriate districtcourt,the division and an address
 li8tofthedivisionalclerks;
 FILING FEE AND IN FORM A PAUPERIS (IFP

L1-052-8-16
                       Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 2 of 8
          (4
 î   1. In orderforyourcomplaintto befiled,itmustbeaccompaniedby thestatutol'y filing feeof$350.00 plusan
     sdm inikrativefeeof$50.00foratotalfeeof$400.00.
     2. lfyou do nothavethe necessary fundsto pay the feein f'ullatthistim e,you m ay reqtlestperm ission to proceed
     informapauperis. lnthiseventyoumustcompletetheapplicationtoproceed informapattperis,setting forth
     infonnationtoestablishyourinabilitytoprepay thefeesandcostsorgivesecuritytherefor.Youmustalsoincltlde
     a currentsix-m onth history ofyourinm ate trustaccotlnt. lfyou are an inm atein TD CJ-CID ,you can acquire the
     application to proceed informapauperisand thecertiticate ofimnate trustaccount,also lm own asinforma
     pauperis data sheet,from the law library atyourprison unit.

     3. ThePrisonLitigation Refolnn Actof1995 (PLRA )providestd...ifaprisonerbringsacivilactionorfilesan
     appealinjormapauperis,theprisonershallberequiredtopaythefullamountofafilingfee.'' vsee 28U.S.C.
     j1915.Thus,thecourtisrequiredtoassessand,whenfundsexist,collect,theentirefilingfeeoraninitialpartial
     filing fee and m onthly installm ents untilthe entire am ountofthe filing fee hasbeen paid by the prisoner. lfyou
     stlbmittheapplication toproceed informapauperis,thecourtwillapply28U.S.C.j 1915and,ifappropriate,
     assessandcollectthe'entirefilingfeeoraninitialpartialtilingfee,thenmonthly installmentsfrom yourinm atetrust
     account,untiltheentire$350.00statutoryfilingfeehasbeenpaid.(The$50.00administrativefeedoesnotapply
     tocasesproceedinginformaptylfpty/-f5'.l
     4. Ifyouintendtoseekinformapauperisstams,dônotsendyourcomplaintwithoutanapplicationtoproceed
     informapauperis andthecertificateofinmatetrustaccotmt.Completeal1essentialpapelavorkbeforestlbmitting
     itto the court.

     CHANGE OF ADDRESS

     ltisyourresponsibility to infonu thecourtofany change.ofaddressand itseffectivedate.Such noticeshouldbe
     m arked CCNO TICE TO TH E CO URT O F CI-    IAN G E O F A D DR ESS''and shallnotinclude any m otion forany
     otherrelief.FailuretofileaN OTICE TO THE COURT OF CHANGE OF ADD RESS may resultinthedismissal
     ofyourcomplaintpursuanttoRule41(b),FederalRulesofCivilProcedure.
        PREVIO US LAW SUITS:

              A.Haveyoufiledlnyotherlawsuitin stateorfederalcourtrelatingtoyourimprisonment?              YES        NO

              B.Ifyouranswertot1A''isStyes,''describeeachlawsuitinthespacebelow.(Ifthereismorethanone
                lawsuit,describetheadditionallawsuitson anotherpieceofpaper,givingthesameinfonuation)
                 1. Approxim atedateoftiling lawsuit:
                    Partiestopreviouslawsuit'
                                            .
                    Plaintiffts)
                    Defendantts)
                    Court:(lffederal,namethed'trict;ifstate,nam thecounty.)                             ....,.
                                                                                                             ,----'-'-'
                    Causentlm ber:
                    Nafneofjudgetowho casewasassigned:
                 6. Disposition:(W asth casedismissed,appealed stillpen ing'
                                                                           ?)             .
                    Approxim ate date o disposition:
         PLACEOFPRESENTCO INEMEMT:
                                                            2
L:.052-8-16
                   Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 3 of 8

.
111. (XHAUSTION 0FGRIEVANCEPROCEDURES:
         Have you exhatlsted al1stepsofthe institutionalgrievance procedtlre?     Y ES   NO
         Attach acopy ofyourfinalstep ofthegrievanceprocedurewith theresponse supplied by the institution.

lV .     PA RTIES TO TH IS SU IT:




         B. Fullnameofeach defendant,hisofticialposition,hisplaceof
            em ploym ent,and his fu11m ailinc address.

             D                                                  (             t
                 efendant//1:   .       br t-oumw       r                     J                      .


             Briefly.describetheactts)oromissionts)ofthisdefendantwhichyouclaimedharmedyou.
                                         r'tr.c-        cbxfzzkpvzr q
             Defendant#z: ' /
                            ,'
                             $--./-                 'J1 g4e,

             Briefly describetheactts)oromissionts)ofthisdefendantwhichyou claimedharmedyou.

             Defendant//3:          1)
                                    .         '&            ,       G.
                                                                     s' zpts.'t


             Briefly describetheactts)oromissionts)ofthisdefendantwhichyouclaimedhanuedyotl.
                                         4em A w'/-zlm,,s<o,v s
             Defendant#4: .                   b,    ,

                                        k-

             Briefly describetheactts)oromissionts)ofthisdefendantwhichyouclaimedharmedyou.
                                             f-ee X.yx xjaz- z'r
             Defendant#5:


             Brietlydescribetheactts)oromissionts)ofthisdefendantwhichyouclaimedhanzledyou.




         STATEM ENT OF CLAIM :


LL052-8-16
                         Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 4 of 8
                                                                      '
         t*          .

       Statehere in ashortand plain statçmentthefactsofyourcase,thatis,whathappened,wheredid ithappen,
       w huen did ithappen,and w ho w asinvolved.D escribehow each defendantisinvolved. You need notgive any
       legalargumentsorciteany casesorstatutes.lfyou intend to allegeanumberofrelated claims,num berand
       setforth each claim in aseparateparagraph.A ttach extrapagesifnecessary,butrem em berthecom plaintm ust
       be stated briefly and concisely. IF Y OU V IOLATE THIS RULE,THE COURT M AY STRIKE YOUR
       CO M PLAIN T.

                             -Tlolo..   c-wuze-ut ok'atze- oc..r'ke-. o             tco         '
                                                                                                z/J2o o f'oq -a.-.s-
         '''''                                                                 z- o ' pt,
                                                                                        i- t
                                                                                           u1
          tk.s ('s x          d'
                               otx- /
                                    go.a vo v - lztrt'k+ C,G
                                           .                     <
                                                                 .
                                                                                           -/' ) T4x.s.e-euopot
                                                                                            -


           ç
           î.
            .-     w -h'        kv ..
                                '              '
                                               -0t-n'
                                                    ,
                                                    .0.
                                                      -.ôc'r-At
                                                              apq1-v'
                                                                    kz               os-.. .' ' gav,â

                                                                          e'                                  .




            LIEF:
                                                                                                 .
       Statebrieflyexactlywhatyouwantthecourttodo(orkou. M akenoclegalargument
                                                                            :s
                                                                             .kqy
                                                                                l
                                                                                .
                                                                                q
                                                                                j
                                                                                fi
                                                                                 t.t:no casès or
       statm es.

         tl207 zelf't(tou Tau-u-ec-                                                                  -



         fgrak/wbl,e !
                     ,'m #
                     -   .--la llosf-oc'J-C'L.
                                             .
                                             U Pes-ces
VI1. GENERAL BACKGRUUND m FORMATION:
       A. State,in completeform'
                               ,allnamesyou haveevertlsed orbeen known by including any and allaliases.


       B. Lista11TDCJ-CID identificationnumbersyou haveeverbeenassigned andal1otherstateorfederalprison
          orFB1num bers everassigned to you.            .

                                % kv     t)
                 tlf.ffatjy
       SANCTIONS:
       A.Haveyou been sanctioned by any courtasaresultofany lawsuityou havefiled?                            YES    O
       B. lf your answ er is Etyes,''give the follow ing inform ation for every law suit in w hich sanctions w ere
              imposed.(lfmorethanone,useanotherpieceofpaperandanswerth ame                       sti ns.)
                   Coul'tthatimposedsanctions(iffederal,givetheditricta ddivi1on):                       .
                   Casenumber:      .
                   Approxim ate date sanctions w ere im posed:
                   Havethesanctionsbeenliftedorothem ise atisfied?                                           YES   NO

 1-1-052-8-16
                  Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 5 of 8


                                                                                                            .4z'
       C. Hasany courteverwarfled ornotified you thatsanctionscould beimposed?                        YES       .
      D . lfyouransw erisEçyes,''give the follow ing inform ation forevely law suitin w hich a w arning w asissued.
          (1fmorethan one,useanotherpieceofpaperandanswerthes eqtlestions
              Courtthatissuedwarning(iffederal,give editrictan divisionl'.                       -.
                                                                                                  .
              Case num ber:                                                   X
              Approxim ate date w alming w asissue :         '
                                                                                  '$
                                                                                      1
                   /   '                                                     9
Executedon: nlonpn
              .

                                                                    >'Dxtzù,,j, !t(ey,
                                                                                     .-
                  D ATE                                                                   .
                                             , ,    ;5,-
                                                      ,
                                                       jt.
                                                       j:
                                               ;                         (SignatureofPlaintifg

PLAINTIFF'S DE CLA M TIO N S

          1declareunderpenaltyofperjuly al1factspresentedinthiscomplaintandattachmentstheretoaretrueand
          con-ect.
       2. Iunderstand,if1am releasedortransferred,itismyresponsibilitytokeepthecourtiiîfonzledofmycurrent
          m ailingaddressand failureto do so m ay resultin the dismissalofthislawsuit.
          1understandImustexhausta11availableadministrativeremeéiespriortotilingthislawsuit.
          lunderstand1am prohibitedfrom bringing aninformapattperislawsuitif1havebroughtthreeormore
          civilactionsorappeals(from ajudgmentinacivilaction)inacourtoftheUnitedStateswhileincarcerated,
          ordetained in any facility,which lawsuitsweredismissed on theg'
                                                                        round theywerefrivolous,.malicious,
          orfailed to stateaclaim upon whichreliefmay begranted,unlessIam underimminentdangerofserious
          Physlcalinjuly.
          Iunderstand even if1am allowbd toproceedwithoutprepaym entofcpsts,lam responsiblefortheentire
          filing fee and costsassessed by the colzrt,which shallbe deducted in accordancewith the 1aw from my
          inm ate tnlstaccountby m y custodian lm tilthe filing fee ispaid.


                       -7'-V       d
                           '

signedthis                          ay of             F            ,20J-o .
                       (Day)                       (month)              (year)

                                                                                 35           ,pL c
                                                                    ,    (Slgna reofPlaintiftl

W AR NIN G :Plaintiffisadvised any false or deliberately m isleading inform ation provided in response to the
above questionsm ay resultin the im position ofsanctions.Thesanctionsthecourtm ay im poseinclude,butare
notlimited to,monetarysanctionsandthedismissalofthisaction with prejudice.
        Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 6 of 8


 NOTIC E:THIS D OC UM ENT C O NTAINS SENSITIV E DA TA                                                              oo
                                                                                                                      ofT&é.œ.su
                              '
                                                                                                                  oo          Y.
                                                                                                                               z
                    cause Number.
                                '                                                                                 =
                                                                                                                  x            Q
                                            lTl,ec/
                                                  -
                                                  e,.
                                                    /
                                                    ,
                                                    .'
                                                     aomcekv,
                                                            ?/fil/?:thecauaeNsprr?
                                                                                 /
                                                                                 ac.rwhony'
                                                                                          ot
                                                                                           .
                                                                                           ptïiep/l/
                                                                                                   sform)
                                                                                                   '              o.
                                                                                                                   j-          .L
                                                                                                                                .
                                                                                                                                #
                             ,                                                                                     o.
                                                                                                                    o      .,.4
                                                                                                                              -5-
Plainti
      ff. Vwb/b
       -
              '(J Zt't.tLL                                        lnthe (c/leckonep:                                   Z'**'
                                                                                                                           k
      4/7j'
          /?
           nlt'
              h'
               stantïlastna?r?
                             t
                             !
                             loçI/lf
                                   apersonFl/nrythefa'
                                                     t
                                                     vsuil.               I
                                                                          -7 DistriCtCOUrt
                            A                                     court   1
                                                                          -1county court/county courtatLaw
                             ntj                                  yyyygj. j.jsjyj,jjoo souyj
                                                r                                                   .
Defendant:          CC            zt-gk                                                         Texas
           (Pn'
              1
              ?t&-
                 .
                 slandlastninrr?t
                                .
                                l r1/1eperson1)8/
                                                '
                                                1?f7S'
                                                     Led.
                                                        )         Cot/
                                                                     zll
                                                                       y

                         Statem entof Inability to A fford Paym ent of                                           t(
                                     Coul'
                                         tCostsoranAppealBond                                             IY c/
 1.Yourlnform ation
                             '
 My-fulllegaInameis:Fi)) C
                       rst
                          S.
                           Vtcb. ztzt-
                                     tklJ- Lt.
                                         lddle
                                              ?z7-'               Last
                                                                             - vvdateosbiroîs:AJo'
                                                                                                 Or?fq
                                                                                                     /y454-
                                                                                                        ayyvear
                                                                                                                25
 Myaddressis:rHoJ??c'),                                                     .,
                 rl
                  h
                  zpés//
                       j/?f;p '                                      ,
 Myphone num ber: .                  ''    ,    !      il.                       .
 Aboutm y dependents:''
                      The peoplew ho depend on m efin c'allyare listed below .
   blame                                                                             Age            elatl
                                                                                                        bnshi
                                                                                                            p lt)M e
  1

  3
  4
  5                                                                                             '


 2,Are you represented by LegalAid?
 U Iam beingrepresented inthiscase forfreebyan attnrneywhoworksforaIegalaid providerorwho
      received my case through a Iegalaid provider.lhave attached the certificate the legalaid provider
      gave me as'Exhibit:LegalAid Cedificate.
  O1V .
 ..


  I
  Z laskeda Iegal-aid providerto representme,andtheproviderdetermined thatIam financiallyeligible
      forrepresentation,butthe providercould nottake my case. Ihave attached documentation from
      legalaid stating thi
                         s.

  Z lam notrepresentedbylegalald.ldidnotapplyforrepresentation bylegalaid.
  1.D      ou receivepublic benefits?                         I
      ldonotreceive needs-based public bene 's. -or-
  EJIreceiyp-hese publicbe'iv its/gover ententît                           s atarebase nindigency:
  ED ((77ep
          .'J.L f
                aoyesfhatap f-
                             ed ttachprootoIJ
                                            1''
                                              A m,sJchas copyofafll/fgl
                                                                      bf
                                                                       pfyr
                                                                          omol'check.)
    Fool stampslsNA            EJ1-        EJMediaid        CHIP Z S I Z WI                                      BD
  (
  Z)P blicHlusing,rlectio-8 ou'ng !
                                  71Lo -1 m EnergyAssista ce U                                          e encyAssi nce
  Z T lepho.eLjéfi                        (Z ?ommunity reviaD Ds                           Llsin        !'are('E aHelp'
  Z eeds- s'
           e'lV Pension ChildCare ssistance underChild arean ev opm
           Z                                                                                                .
                                                                                                                BlockGrant
  Z Co y yslsta ce,Cotlnt H al
                             thCare,o General sistance ( /)
        ther:        /
                     '.                                ,
                                                       -
                                                                                            1

  @ FomlApproved bptheSupreme Coud ofTexasbyorderin Misc.DocketNo.16-9122
  GtatementofInability toAxordPaymentorCourtCosts                                                                 Page 1of2
             Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 7 of 8
*




        4.W hat is yOUrm onthly incom e and incom e sources?
        '1getthis nionthly incom e'
                                  .
        $ '
          X' inmonthlywages.Iworkasa                                                                    fo
                                                                                                         'r                                                              .
                '                      bdoLlrjob1/1
                                                  /-                                                                            r'e?'
                                                                                                                                    Iplùyer
        $ V inmonthlyunemployment.lhavebee unemplo                                                nce(clat-                                                              .
        $ '
          hx inpublicbenefitspermonth.
        $      X       from otherpeopleinmyhousehol achmonth:LL,
                                                               :
                                                               stonl
                                                                   kJfotherrnerrllerscontributetoyour
                       housel
                            ?olo'l
                                 '
                                 r?
                                  c,
                                   .
                                   orr?e.l
        s              from (((
                              jReti
                                  rement/pension L(1Tips,bon es                                   Disability               ers omp
                            E7 socia uri  ty        Mili
                                                       tar ousing                                  ''        ,Interest,royalties
                            EZIch'd/spo saIsup rt ''
                              (E)      spous '
                                             sin meorinco                           anotermemberofmyhousehold(lfavai
                                                                                                                   labl
                                                                                                                      e)
        $ -4x'
             ) frbm 6thrjobs/so es                             om .(oescrite)                                                           - --                        ---
        $ 6:
           ). iswvbtotal                      hlyincome.
        5.W hatis the value ofyour      erty?                                 6,W hatarp yourm onthly expenses?                                         .

        'Myproperty includes'.              Value*                            ''My monthly expenses are:          Am ount
        Cash                              $                                   Rent/house payments/maintenance   $
        Bank accounts,other.' an ia1assets                                     Food and household supplies      $
                                          $                                    Utilities and telephone          $
                                                        $       Yx            Clothingand I
                                                                                          aundry                                               $            '
                                                        $       IQ.
                                                                  ).
                                                                   -.         Medicalanddentalexpenses                                         $        Q
            ehicl
                e (c rs,b/
                         'ats)(ma e'
                                   aoc/izeor)                                 lnsurance (life!health,auto,etc.)                                $        tK'
                                                                                                                                                          k     .


                                                        $      F'
                                                                -
                                                                3 -         .Schoolandchildcare                                                $        C4.          .

                                                        $       y.           Transpodation,autorepair,gas                                      $        Sw
                                                                                                                                                         '.
                                                        $       ?% .         child/spousalsupport                                              $        &.
        other pedyj
                  jlikejewelry, stocks,Iand, -                                W ageswithheld bycoud order                                     '
            anot    hous,
                        e',
                           //etc.)                      $                     Debtpaymentspaid to: /
                                                                                                   .'                                          $
                                                                                                                                               $        &)-
                           /'                           $                                                                                      $                .
                           l1                           $                                                                                      $
                   Tofa!ypl
                         1ueofproperty ->$                     l-A .                                  fa/     nt            Expenses --> $                  ty
                                                                                                                                                            .
        -7-ï'lek/atuetsti'heam our!tthe ttel
                                           7nv/fauidse11(orleb.Ethea'î'rlc.t
                                                                           ur'syou'
                                                                                  E;t;!- zue':'-lt.$
                                                                                                   1anyrthing.                                                      '--

        7.Are there debts or otherfacts explaining yourfinancialsituation?
        'Mydebts include:(l-istcf
                                et;landar?potpr'fot
                                                  4
                                                                                         '                                  2
                                                                                                                                                                          jj

        .
         ll
          -).
            '
            ofJlva/l!thf?ct
                          lt//
                             jJocorisidE olhs/'facfs,stpc,l
                                                          pa,
                                                            staïusu 'snec/
                                                                         pca'vpperlszs.fam' emer/ ncies,era,altachalîotherpageto
        /11
          /sform Iabeled' Ekhibit:.4 I tiol,alSuJ)
                                                 p:ld
                                                    ?ï/pgFact-
                                                             s.') C ck re/1youallac anotherpage.I      Z
        8.Decl ration '
        Ide reunderpenaltyofperjurythattheforegoing istrueandcorrect.Ifudherswear:
             Icannotafford to pay coud costs.                                                                           '
        Z Icannotfurnishanap
                           '
                             p albondorpayacashdeposittoappealajustice courtdeci
                                                                               sion.
        Mynameis                zz-r
                                   -z'
                                     ?             tfLe.                                 -   -        .   M y date ofbirt
                                                                                                                       --         uis: /Q3/V .
                                                       h.yy                                      c,
    4                  .                                                                                           .-                                   .

        Myaddress                   ee!
                                                                               uc'/y.             ibtal'                          Zyp Code
                                                                                                                                                   .-

                                                                                                                                                   cotmdry
                                                                                                                                                                          y ccj3.
        /
        é     '
        l(prlal                     -        .
                                                    si
                                                     gnedon$,V      /'L17
                                                             r(;l;LIîl
                                                                   ,
                                                                              IJ& inçclt/rp(
                                                                        ékgzrï'l?lic       r)
                                                                                             ac   /-?tp
                                                                                                  '
                                                                                                rzp() p
                                                                                            zr?é?
                                                                                                               .
                                                                                                                                    County,L/tLïI'
                                                                                                                                                 -
                                                                                                                                                 ?y
                                                                                                                                                 ( '-Nt
        @ FomnApprovedbytheSupreme Coud ofTexasbyorderin Misc.DocketNo. 16-9122
        SlalemenfofInabilitytoAfford PaymentofCourtCosls                                                                                          Page2 of2
          Case 4:20-cv-03016 Document 1 Filed on 08/12/20 in TXSD Page 8 of 8
HA RRIS CO UNTY SH ERIFF'S O FFICE M IL                                                   .
                                                                                          1.
                                                                                           1.,
                                                                                             o,.
                                                                                               .j
                                                                                                ..,
                                                                                                  .
                                                                                                  ly
                                                                                                   d.
                                                                                                    l.
                                                                                                     ir : k
                                                                                                          ;'(;-Fn(
                                                                                                                 .yyt;yaol
                                                                                                y. M.x%
Name:     t J LeW                                                                               .       .    # ; >- ...k
sPN: (3.
       26D :
           65.5@'       CeII:T.A>@-X X                                                    11      -
                                                                                               E . .(. e ZIP .
                                                                                                             17Q02 4
a
Strer
    eta m
      Tot   a
         NôYV 4rk
               , 'Y- W-
                      'O Gf           t
                                      l
                                      n
                                      ll
                                     lq
                                      t t
                                        a
                                       tesltsa
                                        mn   !ro
                                             t  cyjf
                                               jjq jeas                                           a.  .
                                                                                                        K 02 41     *
                                                                                                       . cc()ca6a.r84
HOUSTON,TEXAS 77002 @                       '0Flt122022
                                          l:J
                                          Yé> .
                                              * #-
                                          '
                                                                              l
                                                                              '
                                                                              /rhvù'.t$-X6y
                                                                          '

                                                                          f
                                                                          '
                                                                          J-O-t
                                                                              %t)> (tts(t)
IN D IG EN T
                                                                        L
                                                                        -tooscro-a'
                                                                                  rs -:7Jo/
                                                              'p-
                                                          ... .
                                                                ljl/IjIjI,lypj/l,j,Il,I,,;I,l,jjj,I,,1,I-
                                                                                                        ,j,;;,,jjjj;jj
                                                                                                                     -y,jy),,
                                                                                                                            j
